NO. 07-02-0182-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL C


SEPTEMBER 30, 2002


____________________________



GENTLE MARCH EDWARDS, APPELLANT


V.


THE STATE OF TEXAS, APPELLEE



________________________________


FROM THE COUNTY CRIMINAL COURT AT LAW NO. 9 OF HARRIS COUNTY;


NO. 1100375; HONORABLE ANALIA WILKERSON, JUDGE


________________________________


Before QUINN and REAVIS and JOHNSON, JJ.
ORDER DIRECTING FILING OF REPORTER'S RECORD

	Appellant Gentle March Edwards perfected this appeal from a conviction for
violation of the Automobile Dealer's Act and the resulting sentence of 100 days
confinement in the Harris County Jail.  The clerk's record was filed on April 29, 2002.  By
motion filed on June 14, 2002, Janice Janes, Official Court Reporter, requested an
extension of time in which to file the reporter's record to July 15, 2002, indicating she was
unable to locate a portion of her notes.  By letter dated July 26, 2002, this Court notified
Ms. Janes that the record had not been filed and requested that an enclosed reporter's
request form be completed and returned within ten days.  Ms. Janes did not respond and
by letter dated August 8, 2002, this Court notified her that it was sua sponte granting an
extension of time to September 9, 2002.  To date, Ms. Janes has not responded and the
reporter's record remains outstanding.
	Therefore, we now direct Ms. Janes to transcribe and file with the Clerk of this Court
a reporter's record of the underlying proceedings.  The record shall include all argument,
evidence, and exhibits presented to the trial court.  We further direct Ms. Janes file the
complete reporter's record on or before Wednesday, October 30, 2002.
	It is so ordered.
							Per Curiam
Do not publish.

"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-00106-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

APRIL
23, 2010
 

 
JOHN T. SAUTTER, MARYAH M. SAUTTER, DONALD R. CRUVER AND ANITA E. CRUVER, APPELLANTS
 
v.
 
CITY OF HORSESHOE BAY, APPELLANT 

 

 
 FROM THE 424TH DISTRICT COURT OF LLANO
COUNTY;
 
NO. 16,119; HONORABLE DANIEL H. MILLS, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
ORDER OF ABATEMENT
            Before
the Court is the parties agreed motion filed April 12, 2010, to refer the
appeal to alternative dispute resolution and to stay its consideration by the
Court.  The motion states the parties
believe their dispute is amenable to resolution by mediation, they have agreed
to engage in mediation and they have tentatively agreed on a mediator and a
schedule.  Because the parties have
agreed to mediation, our referral is unnecessary, so the parties agreed motion
is granted to the extent the appeal is abated for sixty days from the date of
this Order to allow the parties to conduct their agreed mediation.  
Appellants are directed to submit a
status report as soon as is feasible after completion of mediation, and in any
event on the expiration of sixty days from the date of this Order.
It is so ordered.
                                                                        
                                                                                                Per
Curiam